NICKELS, J.
In our original opinion we recommended allowance of interest on the' amounts of the judgment from October 21, ¡ 1920. Upon the facts and per the terms of: the policies involved, the loss became payable March 5, 1921, and interest should be allowed from that date instead of from October 21, 1920. We recommend that the judgment heretofore entered in the cause be reformed in this particular.
Otherwise, the motion presents questions which were considered in our former examination of the record, and upon consideration thereof we recommend that the motion be overruled except for correction of the error above mentioned.